Citation Nr: 0703431	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-21 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for lumbar disc 
syndrome.

5.  Entitlement to service connection for chronic sinusitis.

6.  Entitlement to service connection for migraine headaches

7.  Entitlement to service connection for a prostate 
condition.



REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland. 

The veteran failed to report for a requested hearing before a 
hearing officer at the RO in September 2005.  Accordingly, 
his claim will be considered based on the evidence currently 
of record.


FINDINGS OF FACT

1.  The veteran is fully employed and the veteran's service-
connected post-traumatic stress disorder is manifested by 
symptoms of mild anxiety, depression, and irritability.

2.  In an unappealed August 2001 rating decision, the RO 
denied the veteran's claim for service connection for a left 
shoulder disability.

3.  Evidence received since the August 2001 rating decision 
is neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the claim for service 
connection for a left shoulder disability.

4.  The veteran does not currently have a chronic left 
shoulder disability that is related to his military service.

5.  A neck problem during service was acute and transitory in 
nature and the veteran does not have a current neck 
disability due to his military service.

6.  The veteran's current chronic lumbar spine disability is 
unrelated to his military service.

7.  The veteran does not have current chronic sinusitis, 
migraine headaches, or prostate disabilities due to his 
military service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

2.  New and material evidence has been received and the claim 
of service connection for a left shoulder disability is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2006).

3.  A chronic left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

4.  A chronic lumbar disc syndrome disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

5.  A chronic sinusitis disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

6.  A chronic migraine headaches disability was not incurred 
in or aggravated by active service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

7.  A chronic prostate condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  

The Board finds that all notification and development action 
needed to render a fair decision on the claims has been 
accomplished.

In July 2003, the RO granted service connection for post-
traumatic stress disorder.  At that time, the RO assigned a 
disability ratings and an effective date.  As set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), "[i]n cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated-it has been proven.  The United States Court 
of Veterans Appeals (Court) further held in Dingess that when 
a claim has been proven, the purpose of section 5103(a) has 
been satisfied and notice under its provision is no longer 
applicable.  Because the veteran's service connection claim 
has been granted, i.e., proven, and he was assigned an 
initial disability rating and an initial effective date, 
section 5103(a) notice is no longer applicable.  As a result, 
even if there was a notice error with respect to the duty to 
notify that occurred prior to the award of service connection 
and the assignment of the disability rating and effective 
date, because the claim has already been proven and the 
purpose of section 5103(a) has been satisfied, that error was 
nonprejudicial.  

Since the previously final claim of entitlement to service 
connection for a left shoulder disability has been reopened, 
the Board need not make a determination as to whether the 
notice requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006) have been met.

By letter in March 2003, prior to the July 2003 rating action 
denying the veteran's claims for service connection, the RO 
notified the veteran of its duty to assist him in obtaining 
pertinent evidence and medical records to support his claims 
as well as requested that he submit any supporting medical 
records from private treatment.  Additionally, the RO 
informed the veteran as to what the evidence must show to 
establish entitlement.  He was, in essence, told to submit 
all pertinent evidence he had in his possession pertaining to 
the claims. 

In Dingess, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
In the present appeal, although the veteran has not been 
provided notice of the type of evidence necessary to 
establish disability ratings or effective dates for the 
disabilities for which service connection is sought, the 
Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As 
explained below, the Board has determined that service 
connection for the claimed disabilities is not warranted.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the veteran in not notifying him of the evidence pertinent 
to these elements.

The record reflects that the veteran's service medical 
records and VA medical records have been obtained.  The 
veteran has been provided several VA medical examinations.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such 
outstanding evidence.  
 
The Board is satisfied that the originating agency properly 
processed the veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.

Entitlement to an increased rating for PTSD.

A review of the record does not reveal that the veteran's 
PTSD is of such severity to warrant a rating in excess of 30 
percent for PTSD.  

A psychiatric disability which is productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events) will be 
assigned a 30 percent rating.  A 50 percent disability 
evaluation encompasses post-traumatic stress disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).  A 70 
percent rating contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

The June 2003 VA examination report reveals that the veteran 
was employed, that his mood was predominantly anxious and 
depressed, and that his affect was constricted but 
appropriate to thought, content, and mood.  The veteran was 
appropriately groomed and maintaining good hygiene.  Eye 
contact was maintained appropriately.  No obsessive, 
compulsive or phobic phenomena were detected.  His cognitive 
functions were within normal limits except for problems of 
attention and concentration which were moderate in severity.  
The examiner opined that the veteran's capacity to adjust had 
been adequate in the area of maintaining employment at 
present.  He noted that the veteran would manifest occasional 
victories in work efficiency with difficulties in 
establishing and maintaining effective work and social 
relationships and intermittent periods of inability to 
perform occupational tasks.  The diagnoses included chronic 
PTSD and dysthymia related to PTSD.  The veteran's global 
assessment of functioning (GAF) score was noted to be 65.

VA outpatients reveal that in May 2003 the veteran reported 
that he had been depressed, anxious, and irritable.  He also 
reported that he had had episodes of tearfulness, of 
isolating self, episodic appetite, and poor concentration.  
In June 2000, the veteran reported frequent job turnover and 
increasing aggravation with getting along with people.  June 
2003 complaints of anxiety and depressed mood had improved 
since taking medication.  In November 2003, the veteran 
reported that he was depressed, and that he was irritable at 
work.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

The June 2003 examination report indicates that the veteran 
had a GAF of 65.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

The veteran's GAF score only indicates mild symptoms and the 
evidence does not reveal panic attacks, spatial 
disorientation, neglect of personal hygiene, or inability to 
establish and maintain effective relationships.  The veteran 
denied suicidal or homicidal ideation.  The veteran had been 
noted to be fully oriented, with good eye contact and normal 
speech.  All the medical evidence since the grant of service 
connection has indicated that the veteran has been employed.  
The preponderance of the competent evidence reveals that the 
veteran does not meet the criteria for a rating in excess of 
30 percent for post-traumatic stress disorder.  

The Board notes that this is an initial rating case, and 
consideration has been given to staged ratings since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since the grant 
of service connection has the veteran's PTSD met the criteria 
for a rating in excess of 30 percent.  Thus staged ratings 
are inapplicable to this case.  Accordingly the preponderance 
of the evidence is against an initial rating in excess of 30 
percent for PTSD.




	(CONTINUED ON NEXT PAGE)


Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left shoulder 
disability.

Finality Regulations:

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2006).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2006).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Claim to Reopen

The RO denied the veteran's claim for service connection for 
a left shoulder disability in August 2001.  The veteran did 
not appeal that decision and it became final.  

In January 2003, the veteran requested that his claim for 
service connection for a left shoulder disability be 
reopened.   

At the time of the August 2001 final rating decision, the 
post service medical records did not include any medical 
evidence indicating that the veteran had experienced a left 
shoulder disability after discharge from service.  The 
medical evidence received subsequent to the August 2001 
rating decision includes an August 2000 VA treatment record 
showing that that the veteran received physical therapy for a 
left shoulder disability.  Since the newly submitted evidence 
provides evidence of a post service left shoulder disability, 
which was not shown by the record prior to the August 2001 
final rating decision, the Board finds that this evidence is 
material to the veteran's claim and that reopening of the 
claim of entitlement to service connection for a left 
shoulder disability
 is warranted.  38 C.F.R. § 3.156(a).  

Denovo Review

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

An October 1970 service medical record notes that the veteran 
was seen for probable bursitis of the left shoulder.  The 
impression was probable muscle spasms of the left trapezius 
of unknown etiology.  The October 1970 discharge examination 
report indicates that the veteran reported a three month 
history of recurrent left shoulder pain of unknown etiology.  

No complaints or findings related to the left shoulder were 
noted on VA examination in November 1971.  The post service 
medical records make no reference to the veteran's left 
shoulder until August 2000.  As noted above, the veteran 
received physical therapy for his left shoulder in August 
2000.  However, none of the post service medical records 
indicate that the veteran has a current chronic left shoulder 
disability related to service.  The August 2000 physical 
therapy report is the only post service medical record that 
shows treatment for the left shoulder.  The veteran has not 
been shown to have bursitis of the left shoulder since 
service.  He has also not been diagnosed with a chronic left 
shoulder disability since service.  There is even some 
indication that this physical therapy was actually for the 
veteran's right shoulder, and not for his left shoulder.  
This is indicated by the other VA physical therapy records 
that only show treatment for a right shoulder disability.  
Regardless, since there is no medical evidence indicating 
that the veteran currently has a chronic left shoulder 
disability that is related to his military service, service 
connection for a left shoulder disability is not warranted.  

Entitlement to service connection for a neck disability.

The veteran's service medical records reveal that in 
September 1970 the veteran complained of a stiff neck for the 
past week.  The veteran denied any predisposing factor or 
accident.  The diagnosis was muscle spasms secondary to 
trauma.  An October 1970 X-ray of the neck was normal.  The 
remainder of the service medical records, including the 
October 1970 discharge examination, reveal no complaints or 
findings related to the veteran's neck.  

The post service medical records do not indicate that the 
veteran has a current neck disability.  A March 2000 VA 
medical record indicates that the veteran was examined for a 
right shoulder disability.  The report notes that the veteran 
denied any neck pain or neck involvement.  Examination 
revealed no tenderness to the posterior cervical area.  The 
veteran had full range of motion of the cervical spine.

A June 2003 VA psychiatric examination contains an Axis III 
which includes "neck pain."  However, the remainder of that 
examination report provides no information about any neck 
pain.

VA physical examination in December 2003 indicates that the 
veteran denied neck tenderness and the veteran had full range 
of motion of the neck.

The post service medical records contain no diagnosis of a 
current chronic neck disability.  In the absence of current 
demonstration of a neck disability, there exists no basis for 
a grant of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Since the preponderance of the 
evidence is against his claim, service connection for a neck 
disability is not warranted.



Entitlement to service connection for lumbar disc syndrome, 
chronic sinusitis, migraine headaches, and for a prostate 
condition.

The veteran's service medical records do not indicate that 
the veteran experienced any chronic lumbar spine, sinusitis, 
headaches, or prostate disability during service.  The only 
reference in the service medical records to headaches was 
made in February 1968.  At that time the veteran complained 
of headaches along with a sore throat and cough, and these 
symptoms where attributed to acute respiratory disease.  No 
complaints or findings related to sinusitis, headaches, 
prostate, or the lumbar spine were made on the October 1970 
discharge examination report.

VA examination in November 1971 revealed no complaints or 
findings related to the lumbar spine, sinusitis, headaches, 
or the prostate.

A January 2001 VA outpatient record indicates that the 
veteran had sinusitis, and a January 2003 record indicates 
that the veteran had acute sinusitis.  The VA outpatient 
records since February 2002 have indicated that the veteran 
experiences low back pain due to lumbar disc syndrome.  A 
June 2003 VA outpatient record notes that the veteran 
reported headaches.  A December 2003 outpatient record notes 
that the veteran denied headaches.  None of the post service 
medical records indicate that the veteran has had 
prostatitis.  

As shown above, the evidence of record does not indicate that 
the veteran experienced a chronic lumbar spine, sinusitis, 
headaches, or prostate disability during service, or for many 
years after discharge from service.  While the veteran 
currently has a chronic lumbar spine disability, and has 
received current diagnoses of sinusitis, these current 
disabilities have not been attributed to service.  The 
evidence of record also does not indicate that the veteran 
has a current chronic headache disability, or prostate 
disability that is related to service.  Since none of these 
claimed disabilities have been related to service, the 
preponderance of the evidence is against the veteran's claims 
for service connection for lumbar disc syndrome, service 
connection for chronic sinusitis, service connection for 
migraine headaches, and service connection for a prostate 
condition, and these claims must be denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.

New and material evidence having been submitted the claim for 
service connection for a left shoulder disability is 
reopened.  To this extent the appeal is granted.

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for lumbar disc syndrome is 
denied.

Entitlement to service connection for chronic sinusitis is 
denied.

Entitlement to service connection for migraine headaches is 
denied.

Entitlement to service connection for a prostate condition is 
denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


